PER CURIAM.
Upon examination of the record and the state’s confession of error, the defendant’s conviction must be reversed with directions to award a new trial because when the trial court re-instructed the jury, the entire written instructions in the case were not, over objection of defense counsel, delivered to the jury as required by Florida Rule of Criminal Procedure 3.400(c). Consequently, the jury may have placed undue emphasis upon the re-instruction given. Chappell v. State, 423 So.2d 984 (Fla. 3d DCA 1982); Morgan v. State, 377 So.2d 212, 213 (Fla. 3d DCA 1979), cert. denied, 389 So.2d 1115 (Fla.1980).
Reversed and remanded for a new trial.